Action for damages. From a judgment for plaintiff, defendant appeals. Pretermitting a discussion of all questions arising from rulings of the trial court on the pleadings, and also the various charges given and refused on the trial, we are of the opinion that the evidence without conflict fails to show any facts from which the jury would be authorized to find that defendant was guilty of actionable negligence in the operation of the automobile at which the mule, hitched to the wagon from which plaintiff fell, became frightened. Hester v. Hall,17 Ala. App. 25, 81 So. 361. The court should have given the general affirmative charge, as requested by the defendant. The judgment is reversed, and the cause remanded. Reversed and remanded.